UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 12-1919


CHARLES PILGER,

                  Plaintiff – Appellant,

          v.

D. M. BOWMAN, INC.,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:10-cv-00597-WDQ)


Submitted:   May 26, 2013                         Decided:   May 31, 2013


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas S. Gill, THOMAS S. GILL, P.C., Frederick, Maryland, for
Appellant. Stanley J. Reed, Julie A. Reddig, LERCH, EARLY &
BREWER, Bethesda, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles      Pilger   appeals   the   district       court’s   orders:

(1) entering summary judgment for Defendant on Pilger’s Family

Medical Leave Act (FMLA) claim; and (2) entering judgment for

Defendant in accordance with a jury’s verdict on Pilger’s claim

that he was terminated from employment in violation of the Age

Discrimination in Employment Act (ADEA).             We affirm.

            With respect to Pilger’s claim of a violation of the

FMLA, we have reviewed the record and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.

Pilger v. D.M. Bowman, Inc., No. 1:10-cv-00597-WDQ (D. Md. July

3, 2011).

            We reject Pilger’s claim that the district court erred

in instructing the jury as to liability under the ADEA.                           A

district    court   is    “necessarily      vested   with    a    great    deal   of

discretion in constructing the specific form and content of jury

instructions.”      Hardin v. Ski Venture, Inc., 50 F.3d 1291, 1293

(4th Cir. 1995).         “Instructions will be considered adequate if

construed as a whole, and in light of the whole record, they

adequately inform the jury of the controlling legal principles

without misleading or confusing the jury to the prejudice of the

objecting party.”        Rowland v. Am. Gen. Fin., Inc., 340 F.3d 187,

191 (4th Cir. 2003) (internal quotation marks and alterations

omitted).     “We review challenges to jury instructions for abuse

                                       2
of discretion.”   Id.    Flawed jury instructions will not result

in reversal absent a showing that the error seriously prejudiced

the challenging party.   Id.

          Here, we discern no abuse of discretion in the court’s

instructions, which, when considered in their entirety, fully

and correctly informed the jury of the applicable law and were

neither misleading nor confusing.      In particular, there was no

error in instructing the jury that Pilger had to prove that his

age was “the reason” that he was fired.      See Gross v. FBL Fin.

Servs., Inc., 557 U.S. 167, 176 (2009) (stating that in ADEA

cases, the plaintiff must show that “age was the ‘reason’ that

the employer decided to act”).

          We accordingly affirm.     We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                           AFFIRMED




                                 3